12-589-cv
     Brown v. City of New York et al.

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                             SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007,
     IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING
     A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
 3   on the 20th day of February, two thousand thirteen.
 4
 5           PRESENT: RAYMOND J. LOHIER, JR.,
 6                            SUSAN L. CARNEY,
 7                                                     Circuit Judges,
                                                     *
 8                            J. PAUL OETKEN,
 9                                                     District Judge.
10           ------------------------------------------------------------------
11
12           ZACHARY BROWN,
13
14                                            Plaintiff-Appellant,
15
16                                      v.                                        No. 12-589-cv
17
18           CITY OF NEW YORK, and in their individual
19           capacities, RHONDA JOHNSON, CATHY NONAS,
20           and LYNN SILVER,
21
22                                            Defendants-Appellees.
23           ------------------------------------------------------------------
24
25
26           FOR APPELLANT:                   AARON DAVID FRISHBERG, New York, NY.


             *
               The Honorable J. Paul Oetken, of the United States District Court for the Southern
     District of New York, sitting by designation.
 1          FOR APPELLEES:              DIANA LAWLESS (Larry A. Sonnenshein, on the brief),
 2                                      for Michael A. Cardozo, Corporation Counsel of the
 3                                      City of New York, New York, NY.
 4
 5          Appeal from a judgment of the United States District Court for the Southern
 6   District of New York (P. Kevin Castel, Judge).
 7          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
 8   AND DECREED that the judgment of the District Court is AFFIRMED.
 9          Zachary Brown, who was fired by the New York City Department of Health and
10   Mental Hygiene, brought this employment discrimination action against the City of New
11   York, and his former supervisors (collectively,“the City”), alleging discrimination on the
12   basis of race, age, and gender in violation of Title VII of the Civil Rights Act of 1964, 42
13   U.S.C. § 2000e et seq.; the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
14   seq.; 42 U.S.C. §§ 1981, 1983; the New York State Human Rights Law, N.Y. Exec. Law
15   § 290 et seq.; and the New York City Human Rights Law, N.Y.C. Admin. Code § 8–101
16   et seq. Brown is an African-American man and is over 40 years old. The District Court
17   granted the City’s summary judgment motion after concluding that the City had offered a
18   legitimate, non-discriminatory reason for Brown’s firing, namely, that Brown had raised
19   his voice and directed profanity at his immediate supervisor during an altercation, and
20   that Brown had not pointed to evidence sufficient to raise a disputed issue of material fact
21   on the question of whether the City’s proffered reason was pretextual. We assume the
22   parties’ familiarity with the facts and record of the prior proceedings, which we refer to
23   only as necessary to explain our decision to affirm.
24          Our review of the District Court’s grant of summary judgment is de novo, and we
25   construe the evidence in the light most favorable to the non-moving party, drawing all
26   inferences and resolving all ambiguities in his favor. Gorzynski v. JetBlue Airways
27   Corp., 596 F.3d 93, 101 (2d Cir. 2010). We conclude for substantially the same reasons
28   stated by the District Court in its Memorandum and Order dated November 30, 2011 that
29   the City was entitled to summary judgment.
1         We have considered all of Brown’s other arguments and conclude that they are
2   without merit. For the foregoing reasons, the judgment of the District Court is
3   AFFIRMED.
4                                                   FOR THE COURT:
5                                                   Catherine O’Hagan Wolfe, Clerk of Court
6